FILED
                                                  United States Court of Appeals
                     UNITED STATES COURT OF APPEALS       Tenth Circuit

                            FOR THE TENTH CIRCUIT                      February 18, 2015

                                                                      Elisabeth A. Shumaker
                                                                          Clerk of Court
SHANNAN M. BURRELL,

             Plaintiff - Appellant,

v.                                                         No. 14-7037
                                               (D.C. No. 6:12-CV-00475-JHP-KEW)
CAROLYN W. COLVIN, Acting                                  (E.D. Okla.)
Commissioner of Social Security
Administration,

             Defendant - Appellee.


                            ORDER AND JUDGMENT*


Before KELLY, BALDOCK, and MORITZ, Circuit Judges.


      Shannan M. Burrell appeals the district court’s decision affirming the

Commissioner’s denial of disability and supplemental security income benefits.

Burrell contends the administrative law judge (ALJ) incorrectly assessed her residual

functional capacity (RFC) and improperly evaluated her credibility. We have

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g) and affirm.

*
      After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                               I

      Burrell applied for disability benefits after suffering a neck injury at work.

The Commissioner initially denied her claim, but the district court remanded for

further proceedings. During the pendency of those proceedings, Burrell added a

claim for supplemental security income benefits, which the agency combined with

her disability claim. By that time, Burrell had undergone two cervical spinal fusions

and had developed additional problems in her lumbar spine.

      At her hearing before the ALJ, Burrell described her symptoms and the nature

of her limitations. She said she experienced numbness in her extremities, particularly

her right hand, pain in her back, and extreme sleepiness as a side-effect of her

medications. According to Burrell, as a result of her condition, she spent the

majority of her day in a recliner.

      The ALJ considered this and other evidence but concluded at step five of the

five-step sequential evaluation process that Burrell was not disabled. See 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4) (explaining five-step evaluation process); Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (same). The ALJ determined that two

cervical spine surgeries left Burrell severely impaired with radiculopathy to the right

upper extremity and degenerative disc disease of the lumbar spine. However, the

ALJ concluded Burrell was not disabled because she retained the RFC for certain

light work. The Appeals Council denied review, and Burrell initiated this action in

the district court, raising three arguments.


                                           -2-
      Burrell first challenged the ALJ’s RFC assessment claiming it failed to comply

with Social Security Ruling 96-8p, 1996 WL 374184 (July 2, 1996) (SSR 96-8p).

Under that ruling, a claimant’s RFC must reflect “the individual’s maximum

remaining ability to do sustained work activities in an ordinary work setting on a

regular and continuing basis.” Id. at *2 (emphasis omitted). The ruling further

describes the RFC assessment as “a function-by-function assessment based upon all

of the relevant evidence of an individual’s ability to do work-related activities.” Id.

at *3. Citing these provisions, Burrell argued the ALJ failed to perform a “function-

by-function” assessment of her ability to work on a “regular and continuing basis.”

      The magistrate judge to whom this case was referred rejected this argument

and concluded the RFC complied with SSR 96-8p. The magistrate judge summarized

the relevant evidence, recognizing an RFC determination must “assess the claimant’s

ability to perform the ‘physical demands of work activity, such as sitting, standing,

walking, and lifting.’” Aplt. App., Vol. I at 65 (brackets omitted) (quoting 20 C.F.R.

§§ 404.1545(b), 416.945(b)). Further, the magistrate judge recognized that an RFC

must account for the claimant’s ability to work on a “regular and continuing basis”

and that the ALJ must “‘describe the maximum amount of each work-related activity

the individual can perform.’” Id. (quoting SSR 96-8p, 1996 WL 374184, at *7).

Finally, the magistrate judge observed that an RFC “‘must be based on all of the

relevant evidence in the case record,’ including medical history, medical signs and

laboratory findings, effects of treatment, reports of daily activities, lay evidence,


                                           -3-
medical source statements, effects of symptoms, and evidence from attempts to

work.” Id. (quoting SSR 96-8p, 1996 WL 374184, at *5). The magistrate judge

concluded the ALJ evaluated the relevant evidence as required by SSR 96-8p and

found no error in the ALJ’s RFC assessment. See Hendron v. Colvin, 767 F.3d 951,

956-57 (10th Cir. 2014) (concluding ALJ’s evaluation of evidence provided adequate

narrative discussion required by SSR 96-8p, although RFC lacked explicit function-

by-function analysis).

      Burrell also claimed her RFC failed to account for the side-effects of her

medication. Rejecting this argument as well, the magistrate judge observed that the

ALJ found Burrell’s alleged side-effects to be medically indeterminable. See

20 C.F.R. §§ 404.1545(a)(2), 416.945(a)(2) (providing that Commissioner will

formulate RFC by considering all medically determinable impairments). Although

Burrell testified her medications caused extreme drowsiness and memory loss, the

ALJ pointed out she made no such reports to her doctors. See Aplt. App., Vol. II at

279. Indeed, Burrell’s medical records verify that while she routinely complained of

sleep difficulties, she denied any adverse effects from her medications. See, e.g., id.,

Vol. III at 638 (note indicating Burrell felt “tired” but had “no complaints” from

“[a]dverse effects of medications”); id. at 696 (note indicating Burrell unable to take

one medication but “denie[d] any adverse side effects from the medication”); id. at

837 (note indicating “[Burrell] denied any adverse side effects from the medication”).

Burrell disputed the ALJ’s finding, insisting she reported drowsiness to her


                                          -4-
physician, Dr. Harleen Grewal. But as the magistrate judge pointed out, none of the

treatment notes Burrell cited attributed her drowsiness to a side-effect of her

medications.

       Finally, Burrell challenged the ALJ’s adverse credibility finding. In particular,

she disputed the ALJ’s determination that she provided inconsistent statements in her

testimony and claimed the ALJ should have further questioned her regarding any

perceived inconsistencies. The magistrate judge rejected this argument, recognizing

that an ALJ’s credibility findings must be “‘closely and affirmatively linked to

substantial evidence.’” Id., Vol. I at 67 (quoting Kepler v. Chater, 68 F.3d 387, 391

(10th Cir. 1995)). Citing the various factors that must be considered when evaluating

a claimant’s credibility, see Social Security Ruling 96-7p, 1996 WL 374186, at *3

(July 2, 1996), the magistrate judge concluded the ALJ had satisfied the obligation to

link credibility findings to substantial evidence.

       Burrell objected and the district court conducted a de novo review, ultimately

adopting the magistrate judge’s report and recommendation and affirming the denial

of benefits.

                                            II

       “We review the Commissioner’s decision to determine whether the factual

findings are supported by substantial evidence and whether the correct legal

standards were applied.” Mays v. Colvin, 739 F.3d 569, 571 (10th Cir. 2014)

(internal quotation marks omitted). In conducting this review, we consider whether


                                          -5-
the ALJ followed specific rules of law that must be followed in weighing particular

types of evidence in disability cases, but we do not reweigh the evidence or substitute

our judgment for the Commissioner’s. Lax, 489 F.3d at 1084.

      On appeal, Burrell advances the same three arguments, verbatim, she raised in

the district court. She maintains the ALJ failed to perform a function-by-function

assessment of her ability to work on a regular and continuing basis, and she insists

her RFC fails to account for the side-effects of her medications. She also maintains

the ALJ failed to correctly evaluate her credibility without reconciling any perceived

inconsistencies. We agree with the magistrate judge’s cogent analysis, and augment

it only to reference the substantial evidence underlying the ALJ’s adverse credibility

finding.

      The ALJ discounted Burrell’s testimony in part due to her inconsistent reports

of pain. See, e.g., Aplt. App., Vol. II at 214 (August 25, 2008 note indicating she

experienced no pain); id., Vol. III at 688 (May 4, 2010 note indicating “near total

body pain”); id. at 492 (July 22, 2010 note indicating “her pain is simply not

controlled”); id. at 683 (January 27, 2011 note indicating, “She is doing extremely

well. Her pain is much, much better . . . .”); id. at 696 (February 25, 2011 note

indicating, “She . . . is complaining of severe pain despite her medications.”). The

ALJ also observed that while Burrell’s pain had been fully evaluated, there was no

objective evidence to support the severity of pain she described. See 20 C.F.R.

§§ 404.1529(a), 416.929(a) (explaining that statements about the intensity and


                                         -6-
persistence of pain will be evaluated for consistency with objective medical signs and

laboratory findings).

      While Burrell’s condition would reasonably be expected to result in some

degree of pain, the ALJ cited exams performed by a neurosurgeon and pain specialist,

who could not attribute the severity of pain Burrell described to any of her diagnoses.

See Aplt. App., Vol. III at 837 (pain management note characterizing Burrell’s

condition as “Post cervical surgery syndrome” and “Centralized pain syndrome”); id.

at 988 (neurological exam indicating slightly diminished sensory and motor function

but otherwise normal). Additionally, the ALJ cited inconsistencies between the

record and Burrell’s testimony. See id., Vol. II at 293 (observing that Burrell’s grip

strength was consistently normal but she testified she could not hold a gallon of

milk). We have no authority to reweigh this evidence. See Lax, 489 F.3d at 1084.

      Burrell further insists the ALJ should have questioned her about any perceived

inconsistencies, particularly her apparent legal problems and records indicating she

denied having children. But “an ALJ’s duty of inquiry is [not] ‘a panacea for

claimants,’ requiring ‘reversal in any matter where the ALJ fails to exhaust every

potential line of questioning.’” Wall v. Astrue, 561 F.3d 1048, 1063 (10th Cir. 2009)

(quoting Glass v. Shalala, 43 F.3d 1392, 1396 (10th Cir. 1994)). We conclude the

magistrate judge appropriately found substantial evidence supported the ALJ’s

adverse credibility finding.




                                         -7-
      Accordingly, we affirm the district court’s judgment for substantially the same

reasons stated in the magistrate judge’s February 28, 2014, decision – a decision the

district court adopted in its March 21, 2014, order.

                                                Entered for the Court


                                                Nancy L. Moritz
                                                Circuit Judge




                                          -8-